FILED
                             NOT FOR PUBLICATION                            APR 11 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


AMRICK SINGH,                                    No. 12-73623

               Petitioner,                       Agency No. A089-697-257

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted April 7, 2014**

Before:        TASHIMA, GRABER, and IKUTA, Circuit Judges.

       Amrick Singh, a native and citizen of India, petitions pro se for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings. Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir.

2009). We grant the petition for review and we remand.

      Singh stated his father and cousin were Shiromani Akali Dal party members

and that he supported Shiromani Akali Dal. Singh was arrested, detained, and

tortured two times by Punjab police because of his and his family’s support for

Shiromani Akali Dal, and because police wrongly suspected Singh and his family

members had ties with militants. Singh also stated Goa police inquired about him

at work after Singh’s cousin visited him in Goa. Following Singh’s departure from

India, Calcutta and Punjab police arrested and beat Singh’s uncle in Calcutta for

helping Singh exit the country, and inquired about Singh’s whereabouts.

       Substantial evidence does not support the agency’s finding that Singh failed

to demonstrate past persecution or a fear of future persecution on account of a

protected ground. See Singh v. Ashcroft, 362 F.3d 1164, 1170 (9th Cir. 2004) (“[i]f

Singh was actually subjected to beatings and torture at the hands of the Indian

police for his believed association with militant Sikh separatists, he is

presumptively eligible for asylum”); see also Singh v. Ilchert, 63 F.3d 1501, 1509

(9th Cir. 1995) (“If there is no evidence of a legitimate prosecutorial purpose for a

government’s harassment of a person . . . there arises a presumption that the motive


                                           2                                   12-73623
for harassment is political”) (internal quotation marks and citation omitted),

superseded by statute on other grounds as stated by Parussimova v. Mukasey, 555

F.3d 734, 739-40 (9th Cir. 2009).

      Moreover, in denying Singh’s CAT claim, the agency failed to consider all

the evidence in the record, including Singh’s past mistreatment and his country

conditions evidence. See Edu v. Holder, 624 F.3d 1137, 1145 (9th Cir. 2010) (“the

BIA must consider all evidence in deciding whether it is more likely than not that

the alien would face future torture, but the existence of past torture is ordinarily the

principal factor on which we rely”) (internal citation and quotation marks omitted).

      Accordingly, we grant the petition for review and we remand this case to the

agency for further proceedings consistent with this disposition. See INS v.

Ventura, 537 U.S. 12, 16-18 (2002) (per curiam).

      PETITION FOR REVIEW GRANTED; REMANDED.




                                           3                                     12-73623